June 29, 2022
 June 29, 2022




                                                             Supreme Court

                                                            No. 2019-68-C.A.
                                                            (P1/12-3389A)


                        State                  :

                          v.                   :

                 Christopher Jimenez.          :


                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email opinionanalyst@courts.ri.gov, of any typographical
                   or other formal errors in order that corrections may be
                   made before the opinion is published.
                                                          Supreme Court

                                                          No. 2019-68-C.A.
                                                          (P1/12-3389A)

                   State                    :

                     v.                     :

          Christopher Jimenez.              :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Long, for the Court. The defendant, Christopher Jimenez (defendant

or Mr. Jimenez), appeals from a Superior Court judgment of conviction and

commitment for one count of second-degree murder and one count of first-degree

child abuse stemming from the abuse and death of his five-week-old daughter. On

appeal, Mr. Jimenez contends that the trial justice erred by denying his motions (1) to

suppress a statement alleged to have resulted from an arrest made without probable

cause, in violation of the United States and Rhode Island Constitutions; (2) to

dismiss the indictment as vague, in violation of the United States and Rhode Island

Constitutions; and (3) for new trial based on the state’s alleged failure to prove the

elements of the crime beyond a reasonable doubt.

      For the reasons stated herein, we affirm the judgment of the Superior Court.



                                         -1-
                           Facts and Procedural History

      In December 2012 Mr. Jimenez was indicted on three counts relating to the

abuse and death of his infant daughter, Christina Jimenez (baby Christina). Count

one alleged that Mr. Jimenez murdered baby Christina in the second degree, in

violation of G.L. 1956 §§ 11-23-1 and 11-23-2. Count two alleged that Mr. Jimenez

committed first-degree child abuse against the infant by infliction of serious bodily

injury, in violation of G.L. 1956 § 11-9-5.3(b)(1), (d), (e), and (f).1 Count three

alleged that Mr. Jimenez committed a second count of child abuse against the infant

by inflicting serious bodily injury, in violation of § 11-9-5.3(b)(2), (d), (e), and (f).

      Prior to trial, defendant moved to suppress a formal statement he gave to the

Providence police during the investigation into the abuse and subsequent death of

baby Christina. The trial justice heard testimony and ultimately denied the motion

to suppress.      The defendant also moved to dismiss the indictment as

unconstitutionally vague, a motion that the trial justice also denied after a hearing




1
  The indictment erroneously listed the applicable statutory subsections for count
two as G.L. 1956 § 11-9-5.3(b)(2), (d), (e), and (f). However, prior to closing
arguments, the trial justice granted the state’s motion to correct the indictment to list
the correct applicable subsections for count two, § 11-9-5.3(b)(1), (d), (e), and (f), a
decision not challenged on appeal.
                                          -2-
on the matter. A bench trial was subsequently held over eight days in October 2016.

The evidence at trial revealed the following tragic facts.

      Mr. Jimenez was the father of baby Christina, and her mother was Mayra

Gonzalez (Mayra).2 Mr. Jimenez and Mayra had a first child, a boy, who was two

months old when Mayra became pregnant with baby Christina.

      Mayra testified that when she was about five months pregnant with baby

Christina, she and Mr. Jimenez were evicted from the apartment they had maintained

for about a year. She, defendant, and their infant son moved to an apartment on

Congress Avenue in Providence, Rhode Island, with Mayra’s parents, Maures and

Alejandhina Gonzalez,3 and Mayra’s three teenaged siblings.

      It was a crowded living situation. Mayra, Mr. Jimenez, and their infant son

shared one room. Mayra, Alejandhina, and Maures each testified consistently that

defendant was very unhappy and isolated during the period leading up to and

immediately following baby Christina’s birth. They each testified that defendant

spent most of his time in the couple’s bedroom, and that defendant did not have a

strong relationship with the Gonzalez family. Alejandhina further testified that

Mayra and defendant fought with some frequency. Mayra testified that defendant


2
  Throughout this opinion, we refer at times to members of the Gonzalez and Jimenez
families by their first names, solely for the sake of clarity. We intend no disrespect.
3
   There were inconsistencies in the record as to the proper spelling of both
Alejandhina and Maures’s names. In this opinion we are using what we hope to be
the correct spelling.
                                           -3-
did not have a vehicle or a job, though Alejandhina and Maures testified that he

sometimes left the apartment to go visit his own brother and sister.

      On May 10, 2012, Mayra gave birth to a healthy baby girl, baby Christina, at

Women & Infants Hospital of Rhode Island. Doctors discharged mother and baby

two days later, with no complications.

      However, at 4:26 a.m. on June 20, 2012, just five weeks after baby Christina

was born, Mayra placed a 911 call reporting that baby Christina was not breathing.

Mayra testified she had gone to bed at around 10 p.m. after feeding baby Christina

and changing her diaper. She awoke early the next morning to see baby Christina

on defendant’s lap; Mayra described baby Christina as visibly dizzy and wobbly,

with white “goo” coming out of her mouth. The defendant told Mayra he had

dropped the infant; it was then that Mayra called for help. By the time she was

outside waiting for an ambulance, baby Christina had stopped breathing.

      Lieutenant Dennis Tucker, a firefighter and cardiac-level emergency medical

technician employed by the Providence Fire Department, testified at trial that he

arrived at the Congress Avenue apartment with his team, just five minutes after

dispatch, to find Mayra on the street holding baby Christina and waiting for the

rescue. Lieutenant Tucker took baby Christina and assessed that she was in full

cardiac arrest; he began breaths and infant chest compressions. The rescue team

transported baby Christina and her parents to Hasbro Children’s Hospital (Hasbro),

                                         -4-
continuing compressions and ventilation throughout the ambulance ride. While in

transport, Lt. Tucker further observed that baby Christina’s pupils were fixed and

dilated, indicating to him that she had suffered a head trauma.

         Christine Barron, M.D. testified as an expert witness and as one of the

physicians who cared for baby Christina during the infant’s time at Hasbro. Doctor

Barron testified that when baby Christina arrived at Hasbro, she presented in full

respiratory cardiac arrest. The infant was taken to a trauma room, where doctors

resuscitated her heart by intubating her with an endotracheal tube. To ensure proper

placement of the endotracheal tube, doctors ordered a chest x-ray, taken at 4:58 a.m.

Radiologists immediately noted that baby Christina had at least ten rib fractures and

a fracture to her left clavicle.

         Mayra testified that, soon after their arrival at the hospital, doctors spoke with

her to ascertain what had happened. She reported to the doctors that defendant had

dropped baby Christina and that the baby had hit a table in descent and then hit the

floor.

         Doctor Barron testified that the physicians subsequently ordered CT scans of

baby Christina’s head and abdomen, along with other films and labs. The CT scan

of baby Christina’s head, taken at 5:32 a.m., showed that baby Christina had suffered

significant head trauma—multiple fractures of her skull and swelling resulting from

an injury to her brain. Doctors transported baby Christina to the Hasbro Pediatric

                                            -5-
Intensive Care Unit for continued care, where she remained on life support. She had

no pupillary reflex and no gag reflex: Her brain was unresponsive. Baby Christina

never regained consciousness.

      In the immediate aftermath of baby Christina’s hospitalization, the

Department of Children, Youth, and Families and the Providence Police Department

began investigating the circumstances surrounding baby Christina’s injuries. DCYF

child protective investigator McKayla Dolan and Providence Police Department

Detective Nancy Santopadre each testified at trial about the parallel investigations.

      During the investigations, Mayra and defendant were separately transported

to the Providence police station to give formal statements. Detective Santopadre

testified at a pretrial hearing on defendant’s motion to suppress that, while the

parents waited at the police station, she arrived at the police station and marshaled

the information at her disposal, speaking to fellow investigators, a representative of

the attorney general’s office, and the Hasbro physicians.          Significantly, Det.

Santopadre learned from the Hasbro physicians that baby Christina had sustained

more than a dozen rib fractures, a clavicle fracture, a pelvic fracture, a lacerated

liver, and four skull fractures, and that she had a scar on her chin. The detective also

learned that the story Mayra and Mr. Jimenez had maintained until that point was

not consistent with baby Christina’s actual injuries: The injuries were far more

extensive than could be produced by a fall, and the injury to baby Christina’s brain

                                         -6-
at the time of admittance was several hours older than had been reported by the

parents.

        Detective Santopadre testified that, at that point, she determined that Mr.

Jimenez was a suspect in a crime. Detective Santopadre joined defendant in an

interview room, informed him that the police suspected him to have committed child

abuse, and read him his Miranda rights.4 The defendant waived his rights, and he

gave a formal interview in which he attempted to explain as accidents the numerous

injuries baby Christina had sustained. After the interview, Mr. Jimenez was placed

under arrest and charged with child abuse.

        On July 7, 2012, baby Christina was taken off life support. She died that same

day.

        At trial, the state presented two expert witnesses to provide medical evidence,

including Dr. Barron. Christina Stanley, M.D., the state medical examiner who

performed the autopsy on baby Christina in July 2012, provided expert testimony at

trial that confirmed Dr. Barron’s testimony and provided more details. The medical

evidence showed that baby Christina’s injuries were catastrophic: During the little

more than five short weeks in which baby Christina was alive and conscious, she

had endured dozens of inflicted injuries—injuries that culminated in a head trauma

dealt in the early-morning hours of June 20, 2012.


4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                        -7-
      The medical evidence established that baby Christina had sustained four skull

fractures: one on her right frontal bone, one on her left parietal bone, and two on her

right parietal bone. Further, she had sustained an injury to the brain itself, evidenced

by significant edema, or swelling, of the brain, as well as a subdural hemorrhage

(bleeding from the vessels on the surface of the brain), retinal hemorrhages (bleeding

of the retinas), and two instances of retinoschisis (tearing of the retinal tissues from

each other) of the right eye. The head trauma caused baby Christina to stop

breathing, resulting in her subsequent descent into full cardiac arrest due to

decreased oxygenation.

      Importantly, Dr. Barron testified, to a reasonable degree of medical certainty,

that baby Christina’s head injury had occurred between 11 o’clock the night before

and 4 o’clock on the morning of June 20, 2012. She testified that baby Christina’s

brain injury was at least a few hours old when doctors performed the initial imaging

upon her admission to the hospital. The doctor further testified that baby Christina

would have immediately exhibited progressively worsening symptoms upon

infliction of the brain injury, but it would have taken a few hours for the edema to

reach the stage that it had at the time those initial scans were performed. After

reviewing statements that Mayra and defendant had given to police, Dr. Barron

concluded that baby Christina had not sustained a head trauma as of 11 p.m. on

June 19, 2012, but that by 4 a.m. the next day, the baby was showing significant

                                         -8-
symptoms of brain injury, namely the wheezing or gurgling noises she exhibited and

her subsequent descent into full cardiac arrest.

      Doctor Barron testified unequivocally and with a reasonable degree of

medical certainty that the brain injury that baby Christina had sustained would never

happen in the normal care of an infant and was not consistent with a simple fall,

defined as a fall from six to ten feet. Rather, the brain injury (encompassing the

injury to the tissue and the injuries to the retina) was the result of significant

rotational or “acceleration/deceleration forces”; shearing forces such as those seen

in shaking; or significant, direct blunt-force trauma.

      Both Dr. Barron and Dr. Stanley also testified to the significant bodily injuries

baby Christina had sustained across the rest of her body. The evidence established

that the infant had sustained twenty-eight rib fractures in various stages of healing,

dated between two days and three weeks old. Thirteen of the rib fractures were

posterior medial fractures, sustained by infliction of significant compression or

squeezing forces. The evidence also revealed that baby Christina had five classic

metaphyseal lesions (CMLs): at the femur above the right knee, on both legs below

the knees, and at both ankles. According to the testimony at trial, CMLs are caused

by shearing forces across the end of a growing bone; such forces are seen in twisting

and wrenching of the extremities, or with flaring of the extremities in conjunction

with significant acceleration/deceleration forces. Doctor Barron testified that a

                                         -9-
CML is a “red flag” for inflicted injury, especially in a baby under one year old; the

doctor testified that those injuries do not occur in the normal care of an infant, and

they do not occur with typical accidental falls.

      The doctors both testified that baby Christina also had several other injuries:

a clavicle fracture, dated to be between two and ten days old; two pelvic fractures; a

small laceration of the liver; fractures at both wrists, including a CML of the right

wrist; and a buckle fracture in the left thumb, caused by hyperextension or forceful

squeezing. Doctor Stanley testified that the liver laceration, pelvic fractures, and

clavicle fracture were most likely caused by a compressive crushing injury.5

      Doctor Stanley investigated the cause and manner of baby Christina’s death

and concluded that the cause of baby Christina’s death was multiple blunt-force

injuries. Specifically, she opined to a reasonable degree of medical certainty that

the forces required to fracture baby Christina’s skull also injured her brain, which

was an independently fatal injury. Additionally, the multiple injuries of different

ages made baby Christina a fragile infant; in particular, the rib fractures likely

contributed to and quickened the decreased oxygenation that baby Christina had

experienced, resulting in cardiac arrest. Moreover, Dr. Stanley concluded that the



5
  We add that Dr. Barron testified that lab results showed that baby Christina had
normally formed and normally mineralized bones and had normal results for
metabolic bone tests. In other words, baby Christina was not predisposed to
fractures at all.
                                       - 10 -
manner of baby Christina’s death was homicide: Baby Christina could not have

caused these injuries herself, and they were not accidental.

      At the close of the state’s case, the trial justice, with defendant’s consent,

granted the state’s motion to dismiss count three pursuant to Rule 48(a) of the

Superior Court Rules of Criminal Procedure. At the close of trial, the trial justice

rendered a decision from the bench in which she found defendant guilty on the two

remaining counts of the indictment.

      The defendant thereafter moved for a new trial pursuant to Rule 33 of the

Superior Court Rules of Criminal Procedure. The trial justice denied the motion.

The trial justice subsequently sentenced defendant to life imprisonment for count

one, second-degree murder for the death of baby Christina; and to fifteen years for

count two, first-degree child abuse of baby Christina, to be served consecutively to

the life sentence imposed for count one. Mr. Jimenez timely appealed. Further facts

will be provided as they are germane to the discussion of the errors specified by

defendant on appeal.

                                      Discussion

      The defendant assigns three errors on appeal. First, he contends that the trial

justice erred by denying his motion to suppress the statement he made while at the

police station, arguing that his statement was the fruit of an arrest not supported by

probable cause, in violation of the United States and Rhode Island Constitutions.

                                        - 11 -
Second, he contends that the trial justice erred by denying his motion to dismiss the

indictment as unconstitutionally vague. Third, he contends that the trial justice erred

by denying his motion for new trial, arguing that the state failed to prove the

elements of the offenses beyond a reasonable doubt. We address each specification

of error in turn.

                                Motion to Suppress

       Mr. Jimenez contends the statement he gave at the Providence police station

should have been suppressed because it was the fruit of an illegal seizure. He

maintains that police, without probable cause, seized him within the meaning of the

Fourth Amendment to the United States Constitution and article 1, section 6 of the

Rhode Island Constitution from the time he was at the hospital and prior to the police

bringing him to the police station. Accordingly, we consider whether the trial justice

erred by failing to grant defendant’s motion to suppress based on defendant’s

contention that the statement was the fruit of an illegal seizure.

       As discussed previously, the trial justice held a hearing on defendant’s motion

to suppress the statement that he gave at the Providence police station. The trial

justice heard testimony from Det. Santopadre and from defendant.             Detective

Santopadre testified that she arrived to work on the morning of June 20, 2012, and

was immediately directed to report to Hasbro based on a police report that a child

was in full cardiac arrest. Upon her arrival at Hasbro, around 8 a.m., she spoke with

                                         - 12 -
physicians and learned that baby Christina was brought to the hospital in full cardiac

arrest and with an injury to the head. She then spoke with the parents, starting with

defendant. Detective Santopadre testified that defendant had reported to her that,

early that morning, he picked baby Christina up in her receiving blanket and, in

doing so, he dropped her. She testified that he further reported that he had heard the

infant hit a piece of furniture on the way down.

      After speaking with both of baby Christina’s parents, Det. Santopadre

testified, she was instructed to go to the Congress Avenue apartment to search for

any evidence that might be seized. She testified that, before doing so, she had asked

Mayra and defendant if they would go to the Providence police station voluntarily

to give statements. She testified that both parents agreed to do so.

      Because the parents had arrived at the hospital in the rescue, a patrol officer

transported Mr. Jimenez in a patrol car and Mayra was transported separately.

Detective Santopadre testified that, once at the police station, defendant was taken

to a juvenile bureau interview room. She testified that he was not handcuffed, the

door was unlocked, and she would periodically check on him to see if he needed

anything.

      As described previously, Det. Santopadre testified that it was at that point,

back at the police station, that she learned the full extent of baby Christina’s injuries,




                                          - 13 -
determined that she suspected defendant of abusing baby Christina, and read

defendant his Miranda rights prior to interviewing him.

      The defendant also testified at the hearing on his motion to suppress. The

defendant testified about sequential conversations with both police and doctors at

Hasbro. He testified that, at some point, a detective entered the family room at the

hospital and told him that he had to give a statement at the police station. The

defendant testified that he followed the detective downstairs, but that when he tried

to walk away, the officer directed him to “stay right there.” He testified that he was

then escorted from the hospital to a patrol car, where he was placed in the back seat.

He testified that he could not get out, and that he was then taken to the police station.

At the police station, defendant testified, the police let him out of the vehicle and

took him into the police station through the front of the building. He testified that

he and the police officer went through the building together to an office area, where

defendant waited for some time, unrestrained. According to defendant, he felt he

could not leave.

      In denying defendant’s motion to suppress, the trial justice concluded that

defendant was not seized within the meaning of the Fourth Amendment and article

1, section 6, until Det. Santopadre informed him he was suspected of child abuse and

read him his Miranda rights.        In doing so, the trial justice fully discredited

defendant’s testimony as being vague and unreliable.           She also credited Det.

                                         - 14 -
Santopadre’s testimony that, before leaving the hospital to search the Congress

Avenue apartment, she had asked defendant and Mayra if they would each

voluntarily go to the police station to give statements, and that they both agreed.

      On a motion to suppress, this Court “accords deference to a trial justice’s

findings of historical fact.” State v. Terzian, 162 A.3d 1230, 1238 (R.I. 2017)

(quoting State v. Casas, 900 A.2d 1120, 1129 (R.I. 2006)). We will disturb such

findings only if they are clearly erroneous. E.g., State v. Briggs, 756 A.2d 731, 736

(R.I. 2000). By contrast, “this Court undertakes a de novo review of the record in

order to independently determine whether the rights of the accused have been

violated.” Terzian, 162 A.3d at 1238.

      Accordingly, we will reverse a trial justice’s findings on a motion to suppress

if the trial justice’s findings reveal clear error, or if “our independent review of the

conclusions drawn from the historical facts establishes that the defendant’s federal

constitutional rights were denied.” Briggs, 756 A.2d at 736; see Terzian, 162 A.3d

at 1238.

      Article 1, section 6 of the Rhode Island Constitution and the Fourth

Amendment to the United States Constitution, as applied to the states through the

Fourteenth Amendment, see Mapp v. Ohio, 367 U.S. 643, 650 (1961), preserve the

right of the people to be secure in their persons against unreasonable searches and

seizures. To that end, both “require that before a police officer can arrest a person,

                                         - 15 -
he or she must have probable cause to support such a seizure.” State v. Ortiz, 824

A.2d 473, 480 (R.I. 2003). Moreover, when authorities detain a person in violation

of these rights, “any fruits of the illegal detention are inadmissible even if they are

oral statements * * * for which adequate Miranda warnings had been given[.]” State

v. Mattatall, 510 A.2d 947, 950 (R.I. 1986); see Wong Sun v. United States, 371 U.S.

471, 485 (1963) (“[V]erbal evidence which derives so immediately from an unlawful

entry and an unauthorized arrest * * * is no less the ‘fruit’ of official illegality than

the more common tangible fruits of an unwarranted intrusion.”).

      To determine whether a person is seized within the meaning of the Fourth

Amendment and article 1, section 6, the central inquiry is whether, “in view of all

the circumstances, a reasonable person would believe that he or she was not free to

leave.” State v. Diaz, 654 A.2d 1195, 1204 (R.I. 1995), called into question on other

grounds in State v. Ros, 973 A.2d 1148 (R.I. 2009). This Court has set forth factors

courts may consider in determining whether a person is seized, including “(1) the

extent to which the person’s freedom is curtailed; (2) the degree of force employed

by the police; (3) the belief of a reasonable, innocent person in identical

circumstances; and (4) whether the person had the option of not accompanying the

police.” Id.

      Our independent examination of the record reveals no error in the trial

justice’s denial of defendant’s motion to suppress: the trial justice’s findings were

                                         - 16 -
not clearly erroneous, nor does our independent, de novo review of the conclusions

drawn from the historical facts establish that any violation of defendant’s

constitutional rights occurred. See Briggs, 756 A.2d at 736; Terzian, 162 A.3d at

1238.

        In support of his contention that the trial justice erred, defendant argues that

his freedom was curtailed from the time he arrived at the hospital because police

directed defendant’s movements and accompanied him almost the entire time he was

at the hospital. The defendant provides no factual support for his assertion that the

police accompanied him the entire time he was at the hospital, and the record reveals

none. Rather, the record indicates that, between arriving at the hospital at around

4:30 a.m. and leaving to go to the Providence police station at around 10:52 a.m.,

both parents spoke with physicians, spoke with police twice, spoke with

representatives of DCYF, and otherwise waited in the family rooms at the hospital.

        The defendant relies on his own testimony to support his assertion that the

police directed his movements at the hospital; the defendant points to his testimony

that he was told to follow a detective because he had to give a statement at the police

station, that he was escorted out of the hospital by a police officer, and that when he

attempted to leave, an officer directed him to stay. However, in her factual findings

on the motion to suppress, the trial justice rejected defendant’s testimony as

unreliable and vague, particularly rejecting defendant’s testimony that he had tried

                                         - 17 -
to walk away and was told to stop. To accept on appeal that these allegations

transformed the encounter between defendant and police at the hospital into a seizure

would require this Court to reject the trial justice’s credibility determination that

defendant’s testimony was unreliable. After independently examining the record,

including defendant’s hearing testimony, we are satisfied with the trial justice’s

credibility determinations. See Briggs, 756 A.2d at 741 (“Upon review of a trial

justice’s decision on a motion to suppress, deference is given to the findings of the

trial justice, and those findings shall not be disturbed unless they are clearly

erroneous.”) (quoting State v. Ortiz, 609 A.2d 921, 925 (R.I. 1992)).

      The defendant further argues that police curtailed his freedom when they

drove him to the police station in a police cruiser. We have considered similar

arguments before and rejected them. E.g., State ex rel. Town of Little Compton v.

Simmons, 87 A.3d 412, 415 (R.I. 2014). The record reveals no reason to depart from

our previous reasoning. Though defendant’s freedom was curtailed for the duration

of the ride, police did not use handcuffs or any further means of curtailment. Once

at the police station, police took Mr. Jimenez to an office area, where he waited,

unrestrained, then to an interview room, which was unlocked. Detective Santopadre

checked on him several times to see if he needed anything. Cf. Simmons, 87 A.3d at

415 (“[The] defendant’s freedom of movement was restricted only while he was

seated in the back of the police cruiser, * * * and [he] was let out as soon as the trio

                                         - 18 -
arrived[.]”); State v. Vieira, 913 A.2d 1015, 1021-22 (R.I. 2007) (upholding denial

of the defendant’s motion to suppress where the defendant voluntarily agreed to

accompany the officers to the station in a police cruiser, police used no force against

the defendant, and police never handcuffed the defendant).

       The evidence accepted by the trial justice indicates that defendant’s freedom

was not—prior to the point at which police informed him that he was a suspect—so

curtailed that a reasonable innocent person would not have felt free to leave; rather,

the evidence indicates that both defendant and Mayra agreed to go to the police

station to give statements voluntarily. See Diaz, 654 A.2d at 1205 (“The record is

devoid of any evidence that defendant did not voluntarily accompany the police to

the station.”).

       Further, the record reveals no use of force against defendant prior to his arrest,

and nothing in the record indicates that Mr. Jimenez was informed that he was a

suspect in a crime until the interview at issue began, when Det. Santopadre informed

him, at the police station, that he was suspected of child abuse. There is no indication

that officers told Mr. Jimenez he was not free to leave prior to that time. See Diaz,

654 A.2d at 1204 (enumerating factors for determining whether a Fourth

Amendment seizure has occurred, including “the belief of a reasonable, innocent

person in identical circumstances; and * * * whether the person had the option of

not accompanying the police”); Simmons, 87 A.3d at 416 (“[A]lthough the police

                                         - 19 -
did not tell the defendant that he was free to leave[,] likewise, they never told him

that he was not free to leave.”) (brackets omitted) (quoting State v. Girard, 799 A.2d

238, 248 (R.I. 2002)).

      The defendant asserts that the subjective intent of the investigative officers

indicated that he was not free to leave prior to his arrest. The defendant stresses that

he was the focus of the investigation and a suspect from the time Det. Santopadre

spoke to the physicians at the hospital. However, the subjective intent of the officers

is not probative of whether a reasonable person would have felt free to leave, and

nothing defendant points to as evidence of the investigators’ subjective intent gives

rise to an inference that investigators communicated their suspicion, verbally or

nonverbally, to defendant. See State v. Griffith, 612 A.2d 21, 24 (R.I. 1992) (“The

subjective intent of the police to detain a suspect is irrelevant unless the intent is

communicated to the defendant.”); cf. State v. Corcoran, 274 A.3d 808, 815-16 (R.I.

2022) (determining that an investigating officer’s communications to the defendant

that the officer suspected the defendant had been drinking and driving transformed

the officer’s suspicions from mere subjective opinion to objective indicia that the

defendant was not free to leave). The defendant’s attempts to argue his own

subjective beliefs similarly fail. See Diaz, 654 A.2d at 1204.

      Accordingly, we hold that the trial justice did not err by concluding that

defendant was not seized without probable cause within the meaning of the Fourth

                                         - 20 -
Amendment and article 1, section 6 prior to giving his statement at the police station,

and therefore that the trial justice appropriately denied defendant’s motion to

suppress.

                                  Motion to Dismiss

      In his second assignment of error, defendant challenges the trial justice’s

denial of his motion to dismiss the indictment. The defendant alleges that the

indictment was vague, in violation of his right to due process under the United States

and Rhode Island Constitutions.

      Prior to trial, defendant moved to dismiss all three counts of the indictment.

At the hearing on the motion, defendant’s counsel did not press any argument as to

counts two and three, and counsel specifically stated that he understood, based on

the bill of particulars filed for count two, the conduct that was alleged therein. The

defendant’s counsel did set forth an argument relating to the sought-after dismissal

of count one of the indictment, which count alleged that defendant “on or about day

and date between the 10th day of May, 2012 and the 7th day of July, 2012 * * * did

murder Christina Jimenez in the Second degree, in violation of § 11-23-1 and

§ 11-23-2.” The defendant asserted that the indictment was vague as to the dates of

the offense alleged in count one and as to the facts that formed the basis for that

count, particularly those facts that related to the cause of baby Christina’s death. In

an extensive colloquy, the state indicated on the record that it intended to prove that

                                        - 21 -
baby Christina died as the result of multiple blunt-force injuries sustained over the

time period indicated in the indictment, including the final head trauma. Defense

counsel responded by indicating that he understood, and by affirming that this was

what the state had to prove on count one.

      The trial justice denied defendant’s motion to dismiss the indictment,

reasoning that dismissal was a severe remedy; the use of “day and dates” was not

fatal to the indictment; any ambiguity in the indictment could have been clarified

through a bill of particulars, which defendant never sought; and the state had

indicated on the record what it intended to prove with respect to the cause of baby

Christina’s death.

      “When reviewing a decision on a motion to dismiss an indictment, this Court

‘accords great weight to a trial justice’s findings; we will not set them aside unless

they are clearly erroneous or fail to do justice between the parties.’” State v. Sivo,

809 A.2d 481, 486 (R.I. 2002) (alterations omitted) (quoting State v. Reed, 764 A.2d

144, 146 (R.I. 2001)).     Nevertheless, “[m]inimal due process requires that a

defendant be afforded ‘adequate notice of the offense with which he is charged[,]’”

State v. Saluter, 715 A.2d 1250, 1252 (R.I. 1998) (quoting State v. Hendershot, 415

A.2d 1047, 1048 (R.I. 1980)), distinguished on factual grounds in State v. Thibedau,

157 A.3d 1063 (R.I. 2017), and we conduct an independent examination of the




                                        - 22 -
record where a defendant alleges the state has violated their constitutional rights.

State v. Ceppi, 91 A.3d 320, 329 (R.I. 2014).

      After independently examining the record in this case, we conclude that the

trial justice did not err by declining to dismiss the indictment. Though defendant

moved to dismiss counts two and three of the indictment—and now appeals the trial

justice’s denial of the motion with respect to count two, as count three was later

dismissed pursuant to Rule 48(a)—defendant pressed no arguments before the trial

justice as to those counts. We therefore perceive no error in the trial justice’s denial

of defendant’s motion with respect to counts two and three, and we deem any

arguments that defendant may make as to those counts on appeal to be waived. See

State v. Hudgen, 272 A.3d 1069, 1080 (R.I. 2022) (“The raise-or-waive rule restricts

an appellant from ‘raising an objection or advancing a new theory on appeal if it was

not raised before the trial court.’”) (brackets omitted) (quoting State v. Sanchez, 206

A.3d 115, 121 (R.I. 2019)).

      As to count one, alleging the murder of baby Christina in the second degree,

we again have independently examined the record and perceive no error in the trial

justice’s denial of the motion to dismiss the indictment with respect to that count.

We are satisfied that the indictment clearly set forth that defendant was charged with

the murder of baby Christina in the second degree, in violation of §§ 11-23-1 and

11-23-2. Further, we are satisfied that any vagueness in the indictment could have

                                         - 23 -
been cured by seeking a bill of particulars. See G.L. 1956 § 12-12-1.4 (“An

indictment, information, or complaint shall be a plain, concise, and definite written

statement of the offense charged. An indictment, information, or complaint which

provides the defendant and the court with adequate notice of the offense being

charged shall be sufficient if the offense is charged either: (1) By using the name

given to the offense in terms of either the common law or by statute; or (2) By stating

the definition of the offense in terms of substantially the same meaning.”); see also

Saluter, 715 A.2d at 1253 (“A general charge made by an indictment can be reduced

to a specific factual offense in a bill of particulars that would specify in sufficient

detail the elements of the crime being charged.”); State v. Hunt, 137 A.3d 689, 693

(R.I. 2016) (“A defendant who is confronted with an ambiguous complaint or

indictment has a remedy: a bill of particulars. * * * Having failed to seek a bill of

particulars, a defendant should not be heard to complain about the lack of notice of

the specificity of the charge.”).

      Further, we are satisfied that defendant suffered no prejudicial surprise at trial.

As recited previously, counsel for defendant indicated on the record at the hearing

on defendant’s motion to dismiss the indictment that he understood the facts alleged




                                         - 24 -
in support of count one of the indictment. Accordingly, we discern no error in the

trial justice’s denial of defendant’s motion to dismiss all counts of the indictment.

                               Motion for New Trial

      In his final assignment of error, defendant challenges the trial justice’s denial

of his motion for new trial, contending that the trial justice overlooked and

misconceived material evidence and that the state failed to prove the elements of

each count beyond a reasonable doubt.

      In issuing a bench decision concerning counts one and two—which decision

the trial justice incorporated into her decision on defendant’s motion for new trial—

the trial justice made extensive findings of fact and explained her reasoning as to the

conclusions and inferences she drew from those findings. On count one, the trial

justice found that on June 20, 2012, at around 12:30 a.m., baby Christina suffered a

fatal brain injury that had been inflicted upon her, and a few hours later she

descended into full cardiac arrest. After she was resuscitated at the hospital, the

physicians placed her on life support; she remained on life support until removed on

July 7, 2012, and she died that same day. The trial justice found that baby Christina

had sustained four skull fractures, a subdural hemorrhage, a significant brain tissue

injury and edema, retinal hemorrhages, and retinoschisis. She further found that

baby Christina had suffered several other injuries, inflicted at various times

throughout her short life, including twenty-eight rib fractures, at least one of which

                                        - 25 -
had occurred less than a week prior to baby Christina’s admission to Hasbro; a

fracture to the clavicle; a fracture to her pelvis; a fracture to her thumb; fractures to

her lower legs; and a liver laceration.

      The trial justice found that these injuries, beyond a reasonable doubt, were the

result of child abuse, not accident or genetic predisposition. On this point, she

credited the testimony of both Dr. Barron and Dr. Stanley that the brain injury—

including the injuries to baby Christina’s brain tissue and retinas—was not the result

of a simple fall, regardless of whether the baby had hit an end table on her way down,

as was reported.      Rather, the brain injury to the baby was the result of

acceleration/deceleration forces seen in abusive head trauma, or from blunt force.

Further, the trial justice credited Dr. Stanley’s testimony that, while the head injury

was an independently fatal blow, baby Christina died from injuries sustained at

various ages, which caused her to be a fragile infant.

      The trial justice found that defendant was the perpetrator of these injuries.

She credited Mayra’s testimony that she was asleep from 10 o’clock the night before

until she woke up to discover baby Christina in distress; the trial justice concluded

that Mayra had not inflicted the head injury. She further found that there was no

evidence that defendant and Mayra’s infant son had left his crib that night, and

further inferred from the medical testimony that that child could not have inflicted

the head injury upon baby Christina. Finally, she found that there was no evidence

                                          - 26 -
whatsoever that any other household members were in the bedroom that night. By

process of elimination, she concluded that defendant was the only person who could

have committed the act.

      Finally, the trial justice found beyond a reasonable doubt that the infant was

murdered with malice; she found that defendant had inflicted the significant and fatal

brain injury upon the infant willfully and with wanton recklessness and extreme

indifference to the sanctity of human life, noting the disparity in size and strength

between the perpetrator, defendant, and the victim, baby Christina. She further noted

that defendant, having committed the fatal blow around 12:30 a.m., placed baby

Christina back in her crib and failed to report the injury or obtain medical treatment,

leaving the infant dying for three to four hours before Mayra awoke and recognized

the grave condition the baby was in. The trial justice found that defendant’s behavior

indicated a hardness of heart, cruelty, wickedness of disposition, recklessness of

consequences, and a mind dispassionate of social duty. Accordingly, she found

defendant guilty of second-degree murder.

      On count two, first-degree child abuse, the trial justice found that baby

Christina was abused on multiple occasions from about two weeks of age until she

was admitted to Hasbro and placed on life support. She found that most of the

twenty-eight rib fractures that baby Christina had suffered were posterior rib

fractures, which could not have been caused accidentally. She found that the rib

                                        - 27 -
fractures were inflicted on multiple occasions, based on the evidence of various

degrees of healing. She further found that baby Christina had sustained a clavicle

fracture, a pelvic fracture, and a liver laceration.

      The trial justice further found that baby Christina had sustained significant

injury and fractures across all her extremities. The trial justice accepted the medical

evidence showing that baby Christina had suffered trauma to her femur bones on

both thighs, a fracture on her right leg above the knee, an injury at her ankle, a

fracture of her thumb, and a fracture of her wrist. The trial justice found specifically

that baby Christina had sustained multiple CMLs, which are sustained as the result

of shearing force, twisting, pulling, or wrenching. Based on the medical evidence

as to how the injuries were inflicted and the sheer number of injuries, the trial justice

found that the baby’s fractured bones were inflicted by someone who acted

deliberately and purposefully, not by mistake or accident. She concluded that baby

Christina was abused prior to her death.

      In determining who perpetrated this abuse, the trial justice found that

defendant’s quality of life had decreased when he moved to the Congress Avenue

apartment: He had been evicted from an apartment close to his mother, with whom

he was close; he had no meaningful relationship with Mayra’s family; he, Mayra,

and their infant son lived in a crowded bedroom, which became only more crowded

upon the arrival of baby Christina; he had no vehicle and rarely left the house; and

                                          - 28 -
there was evidence of strife between Mayra and defendant. The trial justice further

found that defendant struggled to bond with his new daughter. Moreover, she found

that defendant was one of baby Christina’s primary caregivers and therefore he had

ample opportunity to have one-on-one contact with the infant. She noted that Mayra

did not remain cooped up; rather, she sometimes left the apartment and left the baby

with defendant. She accepted the testimony of Maures, Alejandhina, and Mayra that

they never hurt baby Christina and that Mayra’s siblings had never had any caregiver

contact with the infant. The trial justice fully discredited defendant’s statements

throughout the investigation in which he attempted to explain as accidental the many

injuries baby Christina had sustained during her short lifetime.

       The trial justice also considered her earlier finding that defendant had inflicted

the fatal brain injury and inferred a pattern of conduct on the part of defendant. The

trial justice concluded beyond a reasonable doubt that defendant abused baby

Christina repeatedly by shaking, squeezing, grabbing, or twisting in escalating

attempts to quiet her, resulting in fractures to ribs, her clavicle, her pelvis, her thumb,

and her extremities. She found that the only person who physically abused baby

Christina, causing her bones to fracture, was defendant. Accordingly, she found

defendant guilty of first-degree child abuse.

       A motion for new trial in the context of a jury-waived trial will not allow the

defendant to obtain a new trial: Rule 33 provides instead that the trial justice may

                                          - 29 -
vacate the judgment, take additional testimony, and direct the entry of a new

judgment. See, e.g., State v. Cahill, 196 A.3d 744, 757, 758 (R.I. 2018). Indeed, we

have frequently stated that a motion for new trial in a jury-waived criminal trial “is

of limited effectiveness because it merely affords a defendant an opportunity to

convince the trial justice that he or she was wrong in his or her factual findings.” Id.

at 757-58 (quoting State v. DiPetrillo, 922 A.2d 124, 130-31 (R.I. 2007)).

      Accordingly, when reviewing a trial justice’s decision on a Rule 33 motion,

“this Court ‘applies the same deferential standard of review as would be applied to

the Superior Court justice’s factual findings on the merits.’” Cahill, 196 A.3d at 758

(brackets omitted) (quoting DiPetrillo, 922 A.2d at 131). Such findings are given

great weight, and credibility determinations are afforded great deference. Id.; see

State v. Medeiros, 996 A.2d 115, 121 (R.I. 2010). We will not disturb the trial

justice’s factual findings unless the justice “overlooked or misconceived relevant

and material evidence or was otherwise clearly wrong.” Cahill, 196 A.3d at 758

(quoting DiPetrillo, 922 A.2d at 131).

      In passing on the motion for new trial in the present case, the trial justice

specifically stated that she had revisited her decision and found that it was consistent

with the law and the evidence, and that she had neither overlooked nor misconceived

relevant or material evidence. After viewing the trial justice’s findings of fact and

credibility determinations with proper deference, we agree with that assessment.

                                         - 30 -
      The defendant makes two arguments on appeal in support of his contention

that the trial justice overlooked or misconceived material evidence. First, defendant

challenges the trial justice’s findings on counts one and two, contending that the

record is devoid of any evidence as to where, when, or how the injuries to baby

Christina—other than her head injury—occurred. However, defendant’s arguments

are not borne out by the record and by the trial justice’s decision. First, defendant

does not dispute that baby Christina sustained dozens of fractures across her body

throughout her short life.6 Moreover, there was ample medical evidence entered into

the record at trial on which the trial justice relied to conclude that baby Christina had

sustained injuries between two days and three weeks prior to her admission to

Hasbro, and to conclude that those injuries were inflicted injuries: They were not the

result of accident, but of deliberate actions such as shaking, squeezing, grabbing, or

twisting.

      Second, defendant similarly contends that there was no evidence that he

harmed the infant, aside from the evidence supporting the trial justice’s findings with

respect to the head injury. Again, however, our review of the record reveals

otherwise.




6
  Fractures are a per se “serious bodily injury” under the applicable child-abuse
criminal offense statute. See § 11-9-5.3(c)(2).
                                        - 31 -
      As set forth previously, the trial justice carefully considered who could have

perpetrated the abuse, specifically the injuries other than the head injury. Moreover,

the trial justice properly drew inferences based on the evidence to conclude that it

was defendant who had perpetrated the abuse. See State v. Durand, 465 A.2d 762,

767 (R.I. 1983) (“It is well settled that a factfinder may always draw inferences from

the evidence presented, but the inferences must be based on some evidence, either

direct or circumstantial.”).

      Finally, though defendant contends that the trial justice made erroneous

credibility determinations, the trial justice’s credibility determinations are afforded

great deference. See, e.g., Cahill, 196 A.3d at 758. The defendant offers no

compelling reason to disturb the trial justice’s credibility determinations in this case,

and our review of the record reveals none.7

      Thus, having thoroughly reviewed the record in this case, we are satisfied that

the trial justice did not overlook or misconceive material evidence. Accordingly, we

discern no error in the trial justice’s denial of defendant’s Rule 33 motion.




7
  The defendant urges this Court to consider that the trial justice erred by dismissing
his contention that he was “taking the fall” so Mayra would not lose custody of their
son. However, defendant did not set forth this argument before the trial justice in
connection with his motion for new trial. We therefore decline to consider this
contention. See State v. Bido, 941 A.2d 822, 828-29 (R.I. 2008) (“It is well settled
that a litigant cannot raise an objection or advance a new theory on appeal if it was
not raised before the trial court.”).
                                         - 32 -
                                  Clerical Error

         Finally, our thorough review of the record reveals that the judgment of

conviction and commitment failed to reflect the unchallenged amendments to the

indictment as to count two, first-degree child abuse. It is undisputed that Mr.

Jimenez was charged with and convicted of first-degree child abuse in violation of

§ 11-9-5.3(b)(1), (d), (e), and (f). Therefore, when this case is remanded, we order

that the Superior Court correct the judgment to reflect that Mr. Jimenez was

convicted in count two for first-degree child abuse in violation of § 11-9-5.3(b)(1),

(d), (e), and (f). See Super. R. Crim. P. 36 (providing for correction of clerical

mistakes in judgment “arising from oversight or omission”).

                                    Conclusion

         For the foregoing reasons, we affirm the Superior Court judgment of

conviction and remand the record to that court with directions to correct the final

judgment to reflect the proper statutory authority for count two, first-degree child

abuse.




                                       - 33 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Christopher Jimenez.

                                     No. 2019-68-C.A.
Case Number
                                     (P1/12-3389A)

Date Opinion Filed                   June 29, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Netti C. Vogel

                                     For State:

                                     Christopher R. Bush
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Stefanie DiMaio Larivee, Esq.




SU-CMS-02A (revised June 2020)